                                         Case 3:00-cr-00654-CRB Document 1740 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     USA, ET AL,                                        Case No. 00-cr-00654-CRB-4
                                   9                    Plaintiff,
                                                                                            ORDER DENYING COMPASSIONATE
                                  10             v.                                         RELEASE
                                  11     MORADO,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          James Morado has moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A). See
                                  14   generally Mot. (dkt. 1735). Because Morado has not satisfied the requirements of the applicable
                                  15   Sentencing Commission policy statement, his motion for early release is denied. The Court
                                  16   determines that there is no need for oral argument on this matter.
                                  17          A reduction in sentence under § 3582(c) must be “consistent with applicable policy
                                  18   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also Dillon v. United
                                  19   States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy statement
                                  20   applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v. Booker, 543
                                  21   U.S. 220 (2005)). The applicable Sentencing Commission policy statement, U.S.S.G. § 1B1.13,
                                  22   directs that a court may only grant compassionate release if it determines that “[t]he defendant is
                                  23   not a danger to the safety of any other person or to the community, as provided in 18 U.S.C.
                                  24   § 3142(g).” Section 3142(g) lays out four factors for determining dangerousness: (1) “the nature
                                  25   and circumstances of the offense charged,” (2) “the weight of the evidence against the person,”
                                  26   (3) the history and characteristics of the person,” and (4) “the nature and seriousness of the danger
                                  27   to any person or the community that would be posed by the person’s release.”
                                  28          The Court finds that Morado is a danger to the community. Morado pled guilty to
                                         Case 3:00-cr-00654-CRB Document 1740 Filed 07/14/20 Page 2 of 2




                                   1   conspiring to conduct the affairs of an enterprise through a pattern of racketeering activity, in

                                   2   violation of 18 U.S.C. § 1962(d). Opp’n (dkt. 1739) at 1. As part of that conspiracy, Morado was

                                   3   responsible for two murders. Id. at 1–2. This Court sentenced Morado to life in prison for his

                                   4   crime. See Judgment (dkt. 1617). And prior to his indictment on federal charges, Morado was

                                   5   sentenced to life in prison for robbery and murder in California state court. Opp’n at 1. The

                                   6   nature and circumstance of Morado’s crime, the evidence against him, his history and

                                   7   characteristics, and the nature and seriousness of the danger he would pose to the community were

                                   8   he released demonstrate that he is a danger under § 3142(g).

                                   9          For the foregoing reasons, the motion for compassionate release is denied.

                                  10          IT IS SO ORDERED.
                                  11          Dated: July 14, 2020
                                                                                             CHARLES R. BREYER
                                  12                                                         United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
